Citation Nr: 0316568	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  00-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disorder.

5.  Entitlement to an evaluation in excess of 10 percent for 
a disorder of the right hip, identified as right hip sprain.

6.  Entitlement to a compensable evaluation for bilateral 
thigh tendonitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to 
October 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for a left hip sprain, left 
ankle disorder, a left knee sprain, and bilateral hearing 
loss.  The veteran subsequently perfected appeals regarding 
these issues.  In the July 1999 rating decision, the RO also 
granted entitlement to service connection for a lumbar spine 
disorder, a right knee disorder, a right hip sprain, 
bilateral thigh tendonitis, and tinnitus.  The veteran also 
perfected appeals regarding the disability evaluations 
assigned for each of these disabilities.  During that stage 
of the appeal, the RO issued a Statement of the Case (SOC) in 
December 1999.

In an October 2001 decision, the Board granted entitlement to 
service connection for a left hip disorder.  The Board also 
denied entitlement to an evaluation in excess of 10 percent 
for a lumbar spine injury and entitlement to an evaluation in 
excess of 10 percent for bilateral tinnitus.  Thus, these 
issues have been resolved and are no longer on appeal.

In October 2001, the Board also remanded claims of 
entitlement to service connection for bilateral hearing loss, 
a left knee disorder, and a left ankle disorder, and 
entitlement to increased evaluations for a right knee 
disorder, a right hip disorder, and bilateral thigh 
tendonitis, to the RO for additional evidentiary development.  

Thereafter, in a Supplemental Statement of the Case (SSOC) 
dated in January 2003, the RO continued to deny the veteran's 
claims.  The claims folder was subsequently returned to the 
Board.

In a Substantive Appeal (VA Form 9) submitted in December 
1999, the veteran indicated that he wished to appear at a 
personal hearing before a Member of the Board at the RO.  The 
requested hearing was subsequently scheduled, and he was 
notified of the date and time of this hearing in an August 
2001 letter from the RO.  However, in a signed statement 
received later that month, the veteran indicated that he 
would be unable to attend the hearing, because he had not 
been able to obtain additional medical reports in support of 
his claim.  To the Board's knowledge, the veteran has since 
made no request for another hearing.  


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

In accordance with the requirements of the VCAA, the Board 
remanded this case in October 2001 so that the veteran could 
be provided with VA examinations in order to determine the 
severity and etiology of his claimed disabilities.  
Thereafter, the RO arranged for the veteran to undergo the 
requested examinations in December 2002.  However, a computer 
printout sheet from the VA Medical Center (MC) in Long Beach, 
California reflects that these examinations were cancelled by 
the Medical Administration Service (MAS) because the veteran 
had withdrawn his claims.  In January 2003, the RO issued a 
SSOC in which it continued to deny the veteran's claims.  The 
claims folder was subsequently returned to the Board for 
final appellate review.

Thereafter, under regulations issued after enactment of the 
VCAA, and effective February 22, 2002, the Board began 
conducting evidentiary development of appealed cases 
directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  
Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that it 
would necessary to contact the veteran and clarify whether or 
not he had intended to withdraw his claims on appeal.  The 
Board reached this conclusion because there was no signed 
document from the veteran in the claims folder indicating 
that he wished to withdraw his appeal.  Thus, in May 2003, a 
letter was issued to the veteran requesting that he clarify 
whether or not he intended to withdraw his appeal.

In a response letter signed in June 2003, the veteran 
explained that he did not wish to withdraw his appeal, and 
that he wished to be provided with another opportunity to 
appear for VA examinations.  Accordingly, the Board finds 
that the veteran should be provided with another opportunity 
to appear for the VA examinations originally requested in the 
October 2001 remand.

As discussed above, under regulations issued after enactment 
of the VCAA, and effective February 22, 2002, the Board has 
been conducting evidentiary development of appealed cases 
directly.  However, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the new duty-to-assist regulations codified at 
38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See Disabled 
American Veterans, et. al., v. Secretary of Veterans Affairs, 
___ F.3d ___, Nos. 02-7304, -7305, -7316 (May 1, 2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) is 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence without having to remand the 
case to the AOJ (agency of original jurisdiction) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit explained that this is contrary 
to the requirement of 38 U.S.C.A. § 7104(a) that "[a]ll 
questions in a matter which . . . is subject to decision by 
the Secretary shall be subject to one review on appeal by the 
Secretary," and that, under such a procedure, "the veteran 
is not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

As a result of this ruling, the Board has adopted a policy of 
once again remanding to the AOJ those cases that require 
additional evidentiary development.  Therefore, this case is 
remanded for the following actions:

1.  The AOJ should request that the 
appellant provide a list of the names and 
addresses of any doctors and medical care 
facilities who have treated him for his 
claimed disabilities since April 2001.  
The veteran should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider identified.

2.  The AOJ should make arrangements for 
the veteran to undergo an orthopedic 
examination.  The veteran's claims folder 
must be provided to the examiner for 
review.  The examiner should conduct a 
thorough examination of the veteran's 
thighs, right hip, and right knee, for 
the purpose of determining the current 
severity of his service-connected 
disabilities.  The examination report 
should include a detailed description of 
pertinent symptoms and clinical findings, 
and an assessment of the functional 
impairment resulting therefrom.  The 
examination report should also include 
descriptions of ranges of motion in the 
right knee and hips, noting the normal 
ranges of motion in these joints.  Any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement should be noted.  Whether there 
is likely to be additional range of 
motion loss due to any of the following 
should also be addressed: (1) pain on 
use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner should be asked to describe 
whether pain significantly limits 
functional ability during flare-ups.  To 
the extent possible, the examiner should 
distinguish between those symptoms 
attributable to the veteran's service-
connected bilateral thigh tendonitis, and 
those symptoms attributable to his 
service-connected bilateral hip sprain.  
The examiner should also conduct a 
thorough examination of the veteran's 
left knee and left ankle, and provide a 
diagnosis of any pathology found.  As to 
any disability found on examination, the 
examiner should specifically comment on 
the etiology of that disability.  In 
particular, the examiner should discuss 
whether it is at least as likely as not 
(i.e., at least a 50-50 probability) that 
such disability is related to the 
veteran's military service, or whether 
such a relationship is unlikely (i.e., 
less than a 50-50 probability).

3.  The AOJ should also arrange for the 
veteran to undergo an audiological 
evaluation.  This evaluation should be 
conducted in compliance with the standard 
VA protocol for such examinations, 
utilizing the Maryland CNC speech 
stimulus materials for speech 
discrimination.  

4.  Only after the audiological 
evaluation has been completed, should the 
veteran also be afforded an examination 
with a VA ear, nose, and throat (ENT) 
specialist.  The veteran's claims folder 
must be provided to the examiner for 
review, to include a report of the 
audiological evaluation discussed above.  
The examiner should conduct an 
examination of the veteran's ears and 
review the report of his recent 
audiological evaluation.  The examiner 
should offer an opinion as to whether the 
veteran in fact has a current bilateral 
hearing loss disability.  If found, the 
examiner should specifically comment on 
the etiology of the veteran's bilateral 
hearing loss disability.  In particular, 
the examiner should determine whether it 
is at least as likely as not (i.e., at 
least a 50-50 probability) that the 
present hearing loss disability is 
related to any acoustic trauma sustained 
during military service, or whether such 
a relationship is unlikely (i.e., less 
than a 50-50 probability).  In answering 
this question, the examiner should 
discuss whether the veteran's type of 
hearing loss is consistent with noise 
exposure, as opposed to other possible 
cause(s).

5.  The AOJ should review all of the 
evidence of record, including any 
evidence that has been received since the 
January 2003 SSOC was issued.  The AOJ 
should ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002)) has been completed.  
In particular, the AOJ should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

5.  Once the foregoing has been 
completed, the AOJ should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal remain denied, the AOJ 
should issue an SSOC, and the veteran and 
his representative should be afforded 
time in which to respond.  The veteran's 
claims folder should then be returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



